Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
21, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 21, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00472-CV
____________
 
IN RE ROGER A. VIDALES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
4, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. Proc. 52.  In the
petition, relator asks this court to compel Honorable Mike Anderson, presiding
judge of the 232nd District Court of Harris County, to rule on relator=s motion to replace appointed counsel
with new counsel in connection with relator=s request for DNA testing under
Chapter 64 of the Texas Code of Criminal Procedure.  Tex. Code Crim. Proc. Ann. Art. 64.01 et seq. (Vernon 2006).




Because
relator failed to comply with the requirements of the Rules of Appellate
Procedure, he has not established entitlement to the extraordinary relief
sought.  See Tex. R. App. Proc.
52.3.  Further, there is no
indication in the record that relator=s motion was ever set for submission
or that any other action was taken to alert the trial court to the filed motion
and that, once so alerted, the trial court refused to rule.  See In re
Chavez, 62 S.W.3d 225, 229 (Tex. App.CAmarillo 2001, orig. proceeding) (AIf filing occurred with the district
clerk, ... it would be incumbent upon appellant to illustrate that the clerk
informed the trial court of the motion or that the trial court otherwise
obtained knowledge of it.@); Barnes v. State, 832 S.W.2d 424, 426B27 (Tex. App.CHouston [1st Dist.] 1992, orig.
proceeding) (to obtain mandamus relief, relator must show the motion was
brought to the trial court=s attention but court failed or refused to rule). 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed June 21, 2007.
Panel consists of Chief Justice
Hedges and Justices Hudson and Guzman.